Filed 7/26/16
                              OPINION ON REHEARING


                           CERTIFIED FOR PUBLICATION


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                     DIVISION ONE

                                STATE OF CALIFORNIA



THE PEOPLE,                                       D068384

        Plaintiff and Respondent,

        v.                                        (Super. Ct. No. SCD245781)

BRANDEN JOHNSON,

        Defendant and Appellant.


        APPEAL from an order of the Superior Court of San Diego County, Laura

Whitcomb Halgren, Judge. Affirmed.

        Jill Kent, under appointment by the Court of Appeal, for Defendant and Appellant.

        Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Peter Quon, Jr., and Anthony

Da Silva, Deputy Attorneys General, for Plaintiff and Respondent.

        Branden Johnson appeals from an order of the superior court denying his petition

to recall his felony sentence for receiving stolen property and to resentence him to a

misdemeanor, as allowed in Penal Code section 1170.18, subdivision (a), which was
enacted as part of Proposition 47.1 On appeal, Johnson argues that the trial court erred in

ruling that he, not the People, had the burden of establishing eligibility for Proposition 47

relief. We disagree and will affirm the order. The affirmance is without prejudice, in the

event Johnson wants to file a new petition in which he may attempt to meet his initial

burden of demonstrating entitlement to relief under Proposition 47.

                                               I.

                   FACTUAL AND PROCEDURAL BACKGROUND2

       In a January 2013 complaint, the district attorney charged Johnson (and a

codefendant) with one count of receiving stolen property in violation of section 496,



1         "A person currently serving a sentence for a conviction, whether by trial or plea,
of a felony or felonies who would have been guilty of a misdemeanor under the act that
added this section ('this act') had this act been in effect at the time of the offense may
petition for a recall of sentence before the trial court that entered the judgment of
conviction in his or her case to request resentencing in accordance with . . . [section] 496
. . . of the Penal Code, as th[at] section[] ha[s] been amended . . . by this act."
(Pen. Code, § 1170.18, subd. (a); further undesignated statutory references are to the
Penal Code.)

2       The trial court indicated that it had before it Johnson's "file," stating that one of the
issues was whether the court could consider anything other than the "record of
conviction." The court did not indicate what it considered to be part of the record of
conviction.
        For purposes of the factual recitation in this opinion, we have considered the
following documents from the record on appeal: the January 2013 complaint; the August
2013 written plea; the August 2013 reporter's transcript from the hearing on the change of
plea; the November 2013 reporter's transcript from the sentencing hearing; the November
2013 (sentencing) order granting mandatory probation supervision; the November 2013
felony abstract of judgment; and the April 2015 reporter's transcript from the hearing at
which probation was revoked. We have not considered as evidence the various probation
reports or the police arrest report, since the trial court did not consider them (on the basis
they are not part of Johnson's record of conviction), and they contain multiple layers of
hearsay.
                                               2
former subdivision (a). (Stats. 2011, ch. 15, § 372.) In August 2013, pursuant to a

negotiated plea agreement, Johnson pleaded guilty; the factual basis for the plea was that

he "unlawfully [and] knowingly possessed stolen property." In November 2013, the

court denied probation (due to Johnson's prior convictions) and ordered Johnson to serve

a three-year split sentence — two years in county jail and one year suspended with

mandatory supervision.

       On November 4, 2014, California voters approved Proposition 47, the Safe

Neighborhoods and Schools Act; and under the California Constitution (art. II, § 10,

subd. (a)), it became effective the following day. (People v. Rivera (2015) 233
Cal. App. 4th 1085, 1089 (Rivera).) "Proposition 47 makes certain drug- and theft-related

offenses misdemeanors, unless the offenses were committed by certain ineligible

defendants. These offenses had previously been designated as either felonies or wobblers

(crimes that can be punished as either felonies or misdemeanors)." (Rivera, at p. 1091.)

As relevant to the issue on appeal, Proposition 47 allows for a defendant to be

resentenced and the felony conviction for receiving stolen property to be deemed a

misdemeanor upon a showing that the value of the stolen property did not exceed $950.

(§§ 1170.18, subds. (a) & (b), 496, subd. (a).)

       On April 2, 2015, the court revoked mandatory supervision for Johnson and

ordered him to serve the remaining 295 days of his sentence in custody.

       Approximately one week later, Johnson filed a form petition signed by his

attorney, requesting that Johnson's felony sentence be recalled and that he be resentenced

under section 1170.18, subdivisions (b) and (d). The one-page check-the-box petition

                                             3
contained only the date of conviction ("11/07/13," which was the date of sentencing, not

conviction); the crime of which Johnson was convicted ("PC496(a)"); the sentence

("3 years confinement"); and the request for resentencing. The case was assigned to the

original sentencing judge (§ 1170.18, subd. (l)), who requested briefing from both sides

and placed the matter on the court's calendar for hearing.

       In May 2015, the People filed points and authorities in opposition to Johnson's

petition, arguing in relevant part that Johnson did not meet his burden of presenting

evidence that established his entitlement to relief under Proposition 47. More

specifically, the People argued that Johnson did not establish from the record of

conviction that the offense of which he was convicted involved a theft of property valued

at less than $950. In support, the People submitted copies of some of the text of

Proposition 47 and an August 2013 probation report that was prepared in anticipation of

Johnson's original sentence on the felony conviction following his negotiated guilty plea.

       Johnson filed points and authorities, contending that because his original petition

contained a prima facie showing that he was eligible for Proposition 47 relief,3 the

burden shifted to the prosecution to establish that he was not entitled to relief — a

burden, he argued, the prosecution did not meet by relying on the probation report, which

is not part of the record of conviction. More specifically, Johnson contended that because



3       Johnson's petition did not mention the value of the stolen property in his
possession, and in his written submission Johnson did not explain why he believed he had
made a "prima facie showing" for relief based on merely his felony conviction, the date
of his sentencing and the term of his sentence.

                                              4
the record of conviction was silent as to the value of the stolen property, the court could

"only find the least adjudicated offense under the record," which Johnson argued was a

misdemeanor. In support, Johnson submitted a copy of the eight-page police report in

which the arresting officer filled out a form and attached a narrative report of the arrest.

Johnson argued that statements in the arrest report established that the value of the stolen

property in his possession that formed the basis of his conviction was less than $950 and

should be admissible because the report was like a preliminary hearing transcript, which

is part of the record of conviction.4

       The People filed a reply, emphasizing that the burden of proof was on Johnson

and arguing that, by submitting a barebones check-the-box form petition that contained

no evidence regarding the stolen property in his possession, the petition should be denied

for lack of a prima facie showing of eligibility to Proposition 47 relief. Alternatively, the

People argued that, if the court determines Johnson to have made a sufficient showing of

eligibility, then the petition still should be denied because Johnson did not present any

actual evidence that the value of the stolen property did not exceed $950.

       At the June 3, 2015 hearing, the court denied Johnson's petition. The court

explained: In attempting to establish the value of the stolen property, "the parties need

necessarily to be confined to the record of conviction"; Johnson had the burden of proof

to establish "through the record of conviction" that the value of the stolen property did


4      Inconsistently, elsewhere in his points and authorities, Johnson cited two cases in
support of the position that "police reports are not part of the record of conviction" and
urged the court not to consider the police report (or the probation report).

                                              5
not exceed $950 (in order to qualify for Prop. 47 relief); and Johnson did not meet his

burden of proof.

       Johnson timely appealed.

                                              II.

                                       DISCUSSION

       In determining whether the trial court properly applied section 1170.18,

subdivision (a), we must decide, first, who had the burden of establishing the value of the

stolen property that formed the basis of Johnson's felony conviction and, second, whether

that party met the required burden. All that is at issue in this appeal is the burden at the

time the trial court determines the petitioning defendant's initial eligibility "[u]pon

receiving a petition under subdivision (a)." (§ 1170.18, subd. (b).) As we explain, the

initial burden of establishing eligibility was on Johnson, who did not meet it.

A.     Proposition 47

       As relevant to this appeal, Proposition 47 amended section 496. (Rivera, supra,

233 Cal.App.4th at p. 1091.) In part, recently amended section 496, subdivision (a)

provides:

       "Every person who buys or receives any property that has been stolen or
       that has been obtained in any manner constituting theft or extortion,
       knowing the property to be so stolen or obtained, or who conceals, sells,
       withholds, or aids in concealing, selling, or withholding any property from
       the owner, knowing the property to be so stolen or obtained, shall be
       punished by imprisonment in a county jail for not more than one year, or
       imprisonment pursuant to subdivision (h) of Section 1170. However, if the
       value of the property does not exceed nine hundred fifty dollars ($950), the




                                              6
       offense shall be a misdemeanor, punishable only by imprisonment in a
       county jail not exceeding one year . . . ."5 (Italics added.)

(See Voter Information Guide, Gen. Elec. (Nov. 4, 2014) text of Prop. 47, § 9, p. 72.)

       Proposition 47 also created a procedure whereby a person who is serving a felony

sentence for an offense that became a misdemeanor under Proposition 47 may petition for

a recall of that sentence and request resentencing under the applicable statute that was

added or amended by Proposition 47. (§ 1170.18, subd. (a); Rivera, supra, 233

Cal.App.4th at p. 1092.) Pursuant to this procedure, Johnson applied to the trial court to

recall his felony sentence for receiving stolen property and to be resentenced under

section 496, subdivision (a), as amended by Proposition 47.

B.     Standards on Appeal

       In interpreting a ballot initiative measure, we apply the same principles as we do

in construing a statute enacted by the Legislature. (People v. Arroyo (2016) 62 Cal. 4th
589, 593 (Arroyo) [Prop. 21, which "expanded prosecutorial authority to file charges

against minors in adult court"].) We begin by considering the actual language of the

initiative, giving its words their usual and ordinary meaning. (Arroyo, at p. 593.) We

construe the words of an initiative as a whole and within the overall statutory scheme to

effectuate the voters' intent. (Ibid.) If the language is ambiguous, we look to other

5       Prior to Proposition 47, which includes the time of Johnson's felony conviction,
the last quoted sentence provided: "However, if the district attorney or the grand jury
determines that this action would be in the interests of justice, the district attorney or the
grand jury, as the case may be, may, if the value of the property does not exceed nine
hundred fifty dollars ($950), specify in the accusatory pleading that the offense shall be a
misdemeanor, punishable only by imprisonment in a county jail not exceeding one year."
(§ 496, former subd. (a); Stats. 2011, ch. 15, § 372.)

                                              7
indicia of the intent of the electorate, including the analyses and arguments in the voter

information guide. (Ibid.) We will not interpret ambiguities in initiative language so as

to create an absurd result or to be inconsistent with the voters' intent. (See People v. Cruz

(1996) 13 Cal. 4th 764, 782-783.)

       Where an appeal involves the interpretation of a statute enacted as part of a voter

initiative, the issue on appeal is a legal one, which we review de novo. (Arroyo, supra,

62 Cal.4th at p. 593.) Where the trial court applies disputed facts to such a statute, we

review the factual findings for substantial evidence and the application of those facts to

the statute de novo. (Hermosa Beach Stop Oil Coalition v. City of Hermosa Beach

(2001) 86 Cal. App. 4th 534, 548-549.) " '[A]n order is presumed correct; all intendments

are indulged in to support it on matters as to which the record is silent, and error must be

affirmatively shown.' " (People v. Carpenter (1999) 21 Cal. 4th 1016, 1046.) In addition,

we must " 'view the record in the light most favorable to the trial court's ruling.' " (Ibid.)

C.     Analysis

       The first sentence of section 496, subdivision (a) defines the crime of receiving

stolen property: "Every person who buys or receives any property that has been stolen or

that has been obtained in any manner constituting theft or extortion, knowing the property

to be so stolen or obtained, or who conceals, sells, withholds, or aids in concealing,

selling, or withholding any property from the owner, knowing the property to be so stolen

or obtained, shall be punished by imprisonment in a county jail for not more than one

year, or imprisonment pursuant to subdivision (h) of Section 1170." The second sentence

of section 496, subdivision (a) — i.e., the language at issue in this appeal — deals with

                                               8
the value of the stolen property received and provides in part: "However, if the value of

the property does not exceed nine hundred fifty dollars ($950), the offense shall be a

misdemeanor . . . ." (Italics added.)

       In support of his original petition, Johnson presented no evidence as to how he

"would have been guilty of a misdemeanor under [Proposition 47] had this act been in

effect at the time of the offense," as required by section 1170.18, subdivision (a). In

response to the court's request for briefing, Johnson submitted an unsigned copy of his

arrest report, which contained the arresting officer's summary of events surrounding

Johnson's January 18, 2013 arrest for receiving stolen property (and for possession of tear

gas). In relevant part, the officer wrote that he interviewed a witness (the potential

purchaser of the stolen property), the codefendant and Johnson — each of whom

provided certain information to the officer with regard to the value of the stolen property.

In the information provided by these three people, the stolen property was described as a

laptop computer that was to be sold for between $350 and $400.

       Section 1170.18, subdivision (a) is silent as to who has the initial burden of

establishing whether a petitioning defendant is eligible for resentencing. (See fn. 1,

ante.) At the time Johnson filed his petition in April 2015, section 1170.18 had been in

effect for less than six months, and even by June 2015 when the trial court denied

Johnson's petition there were no appellate opinions to provide guidance on this issue.

       Within the last year, at least four final appellate opinions have interpreted and

applied section 1170.18, subdivision (a) — each holding that this initial burden is borne

by the petitioning defendant. (People v. Sherow (2015) 239 Cal. App. 4th 875, 879

                                              9
(Sherow) [" 'petitioner will have the initial burden of establishing eligibility for

resentencing under section 1170.18[, subdivision ](a)' "]; People v. Rivas-Colon (2015)

241 Cal. App. 4th 444, 449-450 (Rivas-Colon); People v. Perkins (2016) 244 Cal. App. 4th
129, 136-137 (Perkins); People v. Bush (2016) 245 Cal. App. 4th 992, 1007 (Bush).)

       On appeal, contrary to Sherow, Rivas-Colon, Perkins and Bush, Johnson does not

mention a requirement that he make (and does not argue that he made) the initial showing

of eligibility for Proposition 47 relief in his petition. Rather, he contends that in response

to his petition the trial court was limited to consideration of the record of conviction

(without suggesting what comprises the record of conviction), and because the record of

conviction in this case does not disclose the value of the stolen property, the prosecution

cannot prove that Johnson is ineligible for Proposition 47 relief. In so doing, Johnson

argues that Sherow is not controlling on two basic grounds: (1) Unlike Sherow, in which

the petitioning defendant had been found guilty of felony burglary following a trial with a

complete record of the underlying theft, here Johnson pleaded guilty to felony receipt of

stolen property following the filing of a complaint with little or no record of the

underlying theft; and, alternatively, (2) Sherow was wrongly decided.6

       We disagree. As we explain, the petitioning defendant, not the prosecution, has

the initial burden of establishing eligibility for resentencing, and the trial court is not



6      Johnson does not mention Rivas-Colon, supra, 241 Cal. App. 4th 444, let alone
attempt to argue that it is not controlling. Perkins, supra, 244 Cal. App. 4th 129, and
Bush, supra, 245 Cal. App. 4th 992, were filed after Johnson filed his reply brief in this
appeal.

                                               10
limited to consideration of the record of conviction. This burden includes presenting

evidence that the petitioning defendant "would have been guilty of a misdemeanor under

[Proposition 47] had [Proposition 47] been in effect at the time of the offense"

(§ 1170.18, subd. (a)), which as applicable in this case means evidence that "the value of

the property does not exceed nine hundred fifty dollars ($950)" (§ 496, subd. (a)).

Johnson did not meet his initial burden here.

         1.     Johnson Had the Initial Burden of Establishing Eligibility for Resentencing
                Under Proposition 47 from Sources Not Limited to the Record of
                Conviction

         Johnson contends on appeal that the trial court properly limited its consideration of

evidence to the record of conviction, and the People do not argue otherwise. Johnson

bases his position solely on a citation to People v. Bradford (2014) 227 Cal. App. 4th 1322

(Bradford), the authority on which the trial court relied in ruling that the parties were

confined to the record of conviction. In part, Bradford held that in response to a petition

for resentencing under Proposition 36 (§ 1170.126, titled the Three Strikes Reform Act

of 2012), "the trial court must determine the facts needed to adjudicate eligibility based

on evidence obtained solely from the record of conviction."7 (Bradford, at pp. 1327,

1338.)

         Johnson posits that (1) because Proposition 36 and Proposition 47 both decrease

existing sentences and use similar language to describe the procedure to seek


7      Without suggesting what documents comprise the record of conviction, the
Bradford court described the required evidence as "facts attendant to commission of the
actual offense." (Bradford, supra, 227 Cal.App.4th at p. 1332 [Prop. 36; § 1170.126].)

                                              11
resentencing based on certain eligibility criteria (compare § 1170.126, subds. (b), (f)

[Prop. 36] with § 1170.18, subds. (a), (b) [Prop. 47]) and (2) because neither proposition

identifies what evidence a court may consider in determining eligibility, when the trial

court makes its initial determination whether the petition satisfies the criteria for

resentencing under Proposition 47, the court should be limited to the record of conviction

the same as it is under Proposition 36. " 'When legislation has been judicially construed

and a subsequent statute on a similar subject uses identical or substantially similar

language, the usual presumption is that the Legislature [or the voters] intended the same

construction, unless a contrary intent clearly appears.' " (Rivera, supra, 233 Cal.App.4th

at p. 1100.)

       We agree with Johnson that the two propositions employ similar procedures for

resentencing. We disagree, however, with his suggestions both (1) that the prosecution

has the initial burden to establish a petitioning defendant's ineligibility for resentencing,8

and (2) that the trial court is limited to consideration of the record of conviction for this



8       As a preliminary matter, we reject Johnson's suggestion that, because the initial
showing under Proposition 47 requires evidence of "guilt[] of a misdemeanor"
(§ 1170.18, subd. (a)), the prosecution has the burden of proof beyond a reasonable
doubt. Section 1170.18 deals with resentencing a petitioning defendant whose
commission of a felony has already been proven beyond a reasonable doubt. If
successful, the petitioning process results in the recall of the felony sentence and the
resentencing, not in the conviction of a new or different crime. (Id., subd. (b).) Only
after the resentencing has taken place — i.e., after the court has determined that the
petitioning defendant "would have been guilty of a misdemeanor under [Proposition 47]
had [Proposition 47] been in effect at the time of the offense" (id., subd. (a)) and is not
otherwise ineligible for relief — is the conviction "considered a misdemeanor for all
purposes" (id., subd. (k)).

                                              12
purpose. Rather, under both Proposition 36 and Proposition 47, the petitioning defendant

has the initial burden of establishing eligibility, and if that burden is met, then the

prosecution has the opportunity to establish ineligibility on other grounds. With regard to

the evidence the court may consider, neither proposition indicates that the voters intended

to limit the court's consideration to the record of conviction. The Bradford court

observed that Proposition 36 did not prescribe any "particular statutory procedure . . .

[as to] how the trial court is to go about making the eligibility determination" (Bradford,

supra, 227 Cal.App.4th at p. 1337), ultimately concluding that such a determination

under Proposition 36 should be based solely on the record of conviction (Bradford, at

pp. 1327, 1338). However, as we explain, such a limitation under Proposition 47 would

result in an insurmountable obstacle in many cases for obtaining relief to which a

petitioning defendant would be entitled under a consideration of evidence from other

sources — a result the voters could not have intended when passing Proposition 47.

              a.      Initial Burden

       In comparing Proposition 36 with Proposition 47, Johnson first suggests that under

both propositions the prosecution has the initial burden of establishing that a petitioning

defendant is ineligible for resentencing. We disagree; under both propositions, the

petitioning defendant has an initial burden of establishing eligibility.

       Under Proposition 36, a defendant who has two or more prior serious and/or

violent felonies, known as "strikes," is no longer necessarily subject to an enhanced

sentence on a conviction for a third strike offense, if the third conviction is not for a

serious or violent felony. (Bradford, supra, 227 Cal.App.4th at pp. 1327-1328; see

                                              13
§ 1170.126, subds. (a), (e).) In enacting section 1170.126 as part of Proposition 36, the

voters did not intend to benefit all third strike offenders whose third strike was not for a

serious or violent felony, but only those who were perceived as nondangerous or posing

little or no risk to the public. (People v. Blakely (2014) 225 Cal. App. 4th 1042, 1057.)

       Under Proposition 36, a person serving an indeterminate term of life imprisonment

imposed under section 667, subdivision(e)(2), or section 1170.12, subdivision (c)(2), for

a conviction of a felony that is not defined as serious and/or violent by section 667.5,

subdivision (c), or section 1192.7, subdivision (c), may petition for resentencing.

(§ 1170.126, subds. (b), (e)(1).) The petitioning defendant has an initial burden of

establishing eligibility — at a minimum, the requisite conviction and sentence set forth in

section 1170.126, subdivision (e)(1).9 (See § 1170.126, subds. (b), (f).) The prosecution

then has the opportunity to oppose the petition by establishing that the petitioning




9       "An inmate is eligible for resentencing if: [¶] (1) The inmate is serving an
indeterminate term of life imprisonment imposed pursuant to paragraph (2) of
subdivision (e) of Section 667 or subdivision (c) of Section 1170.12 for a conviction of a
felony or felonies that are not defined as serious and/or violent felonies by subdivision (c)
of Section 667.5 or subdivision (c) of Section 1192.7. [¶] (2) The inmate's current
sentence was not imposed for any of the offenses appearing in clauses (i) to (iii),
inclusive, of subparagraph (C) of paragraph (2) of subdivision (e) of Section 667 or
clauses (i) to (iii), inclusive, of subparagraph (C) of paragraph (2) of subdivision (c) of
Section 1170.12. [¶] (3) The inmate has no prior convictions for any of the offenses
appearing in clause (iv) of subparagraph (C) of paragraph (2) of subdivision (e) of
Section 667 or clause (iv) of subparagraph (C) of paragraph (2) of subdivision (c) of
Section 1170.12." (§ 1170.126, subd. (e).)
        We express no opinion as to who has the initial burden of establishing the
eligibility requirements under section 1170.126, subdivision (e)(2) or (e)(3).

                                             14
defendant is ineligible for resentencing on various grounds.10 (See § 1170.126,

subd. (e); Bradford, supra, 227 Cal.App.4th at p. 1337, citing People v. Superior Court

(Kaulick) (2013) 215 Cal. App. 4th 1279, 1299, fn. 21; see also Kaulick, at p. 1289 ["the

prosecution's due process rights include the right to a full adversarial proceeding, in

which it may present evidence, as well as argument"]; Couzens & Bigelow, The

Amendment of the Three Strikes Sentencing Law (May 2016) § IV.B.4.(c), p. 63,

§ IV.C.3., p. 67  [as of July 25, 2016].)

       Under Proposition 47, a person serving a sentence for a conviction of a felony

"who would have been guilty of a misdemeanor under [Proposition 47] had

[Proposition 47] been in effect at the time of the offense" may petition for resentencing.

(§ 1170.18, subd. (a).) By this language, the voters did not intend to benefit all offenders

serving a sentence for a felony theft or drug conviction, but only those who would have

been guilty of a misdemeanor under the various statutes that were added or amended by

Proposition 47. Like Proposition 36, Proposition 47 requires the petitioning defendant to

establish initial eligibility for relief — which, under Proposition 47, is "guilt[] of a

misdemeanor." (§ 1170.18, subd. (a).) Also like Proposition 36, Proposition 47 then

allows the prosecution the opportunity to oppose the petition by attempting to establish

that the petitioning defendant is ineligible for resentencing. (See Couzens & Bigelow,


10    In addition, the court may still deny relief to an otherwise eligible petitioning
defendant if the court determines, based on evidence from any source, that resentencing
would pose an unreasonable risk of danger to public safety. (§ 1170.126, subd. (f).)

                                              15
Proposition 47 "The Safe Neighborhoods and Schools Act" (May 2016) § VI.B.3., p. 41

 [as of July 25, 2016].)

This may be accomplished either (1) by rebutting the petitioning defendant's evidence,

thereby demonstrating that the petitioning defendant would not have been guilty of a

misdemeanor had Proposition 47 been in effect at the time of the offense (§ 1170.18,

subd. (a)), or (2) by demonstrating that the petitioning defendant suffered a conviction of

one or more of the offenses specified in section 1170.18, subdivision (i).11

              b.     Record of Conviction

       In comparing Proposition 36 with Proposition 47, Johnson further suggests that

when determining a petitioning defendant's initial eligibility for resentencing, the trial

court is limited to consideration of the record of conviction.12 Again, we disagree.




11     Finally, as in Proposition 36, under Proposition 47 the court may still deny relief
to an otherwise eligible petitioning defendant if the court determines, based on evidence
from any source, that resentencing would pose an unreasonable risk of danger to public
safety. (§ 1170.18, subd. (b).)
       This appeal (like Sherow, Rivas-Colon, Perkins and Bush) involves only the initial
burden to establish eligibility for resentencing. Accordingly, we express no view as to
who has either the ultimate burden or the standard of proof for entitlement to resentencing
under Proposition 47.

12     The parties have not cited, and our own research has not disclosed, any authority
that explicitly lists or describes the documents that comprise the record of conviction.
That said, we are guided by our high court's explanation that a " 'record of conviction' "
consists of documents in the record that reliably " 'reflect[] the facts of the offense for
which the defendant was convicted' " and appears to be limited to proceedings at and
before the adjudication of guilt, whether by plea or verdict (People v. Trujillo (2006) 40
Cal. 4th 165, 177, 179 ["Three Strikes" law; § 667, subds. (b)-(i)]), plus any appellate
court opinion (see People v. Guilford (2014) 228 Cal. App. 4th 651, 660 [Prop. 36]).

                                             16
       In support of his position, Johnson suggests that because Bradford limits the

evidence of eligibility for resentencing to what is found in a record of conviction that

preceded the Proposition 36 resentencing proceedings (Bradford, supra, 227 Cal.App.4th

at pp. 1327, 1338), the same limitation should apply in Proposition 47 resentencing

proceedings. However, under Proposition 36, in order to determine eligibility (whether

initially or otherwise), the resentencing court need consider only the petitioning

defendant's existing prior convictions. Ultimate eligibility for resentencing is set forth at

section 1170.126, subdivision (e) and requires showings that: the defendant is serving an

indeterminate term of life imprisonment imposed pursuant to section 667,

subdivision (e)(2) or section 1170.12, subdivision (c)(2) for a conviction of a felony that

is not defined as serious and/or violent by section 667.5, subdivision (c) or

section 1192.7, subdivision (c) (§ 1170.126, subd. (e)(1)); the defendant's sentence was

not based on offenses in section 667, subdivision (e)(2)(C)(i)-(iii) or section 1170.12,

subdivision (c)(2)(C)(i)-(iii) (§ 1170.126, subd. (e)(2)); and the defendant has no prior

convictions for any of the offenses in section 667, subdivision (e)(2)(C)(iv) or

section 1170.12, subdivision (c)(2)(C)(iv) (§ 1170.126, subd. (e)(3)). The evidentiary

limitation in Bradford is arguably reasonable, given that the requirements for establishing

eligibility (or ineligibility) under Proposition 36 are based on the defendant's convictions

in existence at the time of the resentencing petition and, thus, may be reliably ascertained

by a review of the record(s) of conviction in most situations.

       In contrast, under Proposition 47 the relevant inquiry for purposes of establishing

a petitioning defendant's initial eligibility is "guilt[] of a misdemeanor" (§ 1170.18,

                                             17
subd. (a)) — which often cannot be established merely from the record of conviction of

the felony. This is because, prior to Proposition 47, where a defendant was convicted of

certain drug- or theft-related felonies, the facts necessary to establish that the petitioning

defendant was guilty either of a misdemeanor added by Proposition 47 or of a felony

reduced to a misdemeanor by Proposition 47 likely would have been irrelevant in

charging the defendant with the pre-Proposition 47 felony.13 Stated differently, since

Proposition 47 created misdemeanors either that did not exist previously (e.g., § 459.5

[shoplifting]) or that were felony offenses with different showings required (e.g., § 496,

subd. (a) [receiving stolen property]), there is no reason to believe that the electorate

intended to limit the resentencing court's review to the petitioning defendant's record of

conviction. (See Couzens & Bigelow, Proposition 47 "The Safe Neighborhoods and

Schools Act," supra, § VI.B.2., p. 39  [as of July 25, 2016] ["there may be circumstances in which additional

facts will be required"].) As applicable in the present case involving receipt of stolen

property, "[f]or example, it may not be possible from a review of the record [of

conviction] alone to determine the value of property taken." (Ibid.)




13     In the case of receiving stolen property, for example, the only fact necessary —
indeed, the only fact available — to establish that a petitioning defendant would have
been guilty of a misdemeanor under Proposition 47 is that the value of the stolen property
did not exceed $950. (§ 496, subd. (a).) Prior to Proposition 47, however, the value of
the property was not at issue where the defendant was charged with a felony. (§ 496,
former subd. (a).)

                                              18
       Under Proposition 36 the showing required for eligibility for resentencing is

evidence of the existence or nonexistence of specified convictions that Bradford says may

be determined from a review of a petitioning defendant's record(s) of conviction. In

contrast, under Proposition 47 the initial showing required for resentencing must include

evidence of facts that would support a conviction either of a misdemeanor that was added

by Proposition 47 or of a felony reduced to a misdemeanor by Proposition 47, which may

well require evidence outside of the record of conviction. As such, the trial court is not

limited to the record of conviction in its consideration of the evidence to adjudicate

eligibility for resentencing under Proposition 47.14

       While the petitioning and resentencing procedures under Proposition 36 and

Proposition 47 appear similar (compare § 1170.126 with § 1170.18), what must be shown

initially in support of the petition under each proposition is not. Thus, the potential

sources of evidence to support the petition under each proposition are not the same. For


14     We also reject Johnson's suggestion that, because the record of Johnson's
conviction does not contain evidence as to the value of the stolen property, we must
presume the conviction was for the least punishable offense. In support of his position,
Johnson relies on People v. Guerrero (1988) 44 Cal. 3d 343. Guerrero holds that, for
purposes of a sentence enhancement based on a prior conviction of a "serious felony"
within the meaning of sections 667 and 1192.7, subdivision (c), where the facts of the
prior offense are not ascertainable from a review of the record of the prior conviction,
"the court will presume that the prior conviction was for the least offense punishable
under the . . . law." (Guerrero, at p. 352.) However, Guerrero is factually and
procedurally inapposite and, therefore, inapplicable, since in Guerrero, the court
addressed only the prosecution's burden to show that a prior conviction qualified as a
serious felony for the purpose of imposing a sentence enhancement. (Ibid.) In addition,
unlike Guerrero, as we have just concluded ante, the resentencing provisions of
Proposition 47 do not limit the parties and court to evidence from the petitioning
defendant's record of conviction.

                                             19
this initial burden under Proposition 47, a petitioning defendant is entitled to present

evidence of facts from any source to establish the guilt of the Proposition 47-sanctioned

misdemeanor. (Perkins, supra, 244 Cal.App.4th at p. 140 [any probative evidence];

Sherow, supra, 239 Cal.App.4th at p. 880 [petitioning defendant's testimony].)

       Accordingly, the trial court here erred in ruling that, in establishing the value of

the stolen property, "as concluded in Bradford, the parties need necessarily to be confined

to the record of conviction."15 However, Johnson is not entitled to a reversal of the order

denying his petition on this basis. The record on appeal does not contain evidence from

any source as to the value of the stolen property — i.e., evidence from which the court

could have made the initial determination whether Johnson would have been guilty of a

misdemeanor under section 496, subdivision (a) and thus eligible for resentencing under

section 1170.18, subdivision (b).16 Accordingly, given this record on appeal, because




15     By our ruling, we conclude only that the language in Bradford, supra, 227
Cal. App. 4th 1322, which limits the resentencing court's consideration to the record of
conviction for purposes of determining eligibility under Proposition 36 may not
reasonably be extended to a determination of initial eligibility under Proposition 47. We
express no opinion whether Bradford was properly decided or whether there may be
exceptions to the limitation expressed in Bradford.

16     In support of his petition, Johnson submitted only his attorney's statements of the
crime of which Johnson was convicted, the date of the sentencing, the sentence imposed
and the request for resentencing — none of which is sufficient as a matter of law to
establish the value of the stolen property in Johnson's possession. In opposition, the
People submitted some of the text of Proposition 47 and an August 2013 probation report
following Johnson's conviction for felony receipt of stolen property. The text does not
contain evidence of the value of the stolen property, and "a probation report . . . is not
evidence" (People v. Overton (1961) 190 Cal. App. 2d 369, 372). In response, Johnson
submitted an unsigned copy of the police report following his arrest, but it does not
                                             20
there is no reasonable probability that Johnson would have achieved a more favorable

result had the court considered evidence from sources other than the record of conviction,

the trial court's error is harmless. (People v. Watson (1956) 46 Cal. 2d 818, 836 [reversal

only if defendant can establish prejudice from trial court's error].)

              c.     Summary

       As applicable here, therefore, Johnson had the initial burden of demonstrating

eligibility for resentencing under Proposition 47 from any source of admissible evidence.

       2.     Johnson Did Not Meet His Initial Burden of Establishing Eligibility for
              Resentencing Under Proposition 47

       For purposes of deciding who has the initial burden of proof under

section 1170.18, subdivision (a), we see no distinction between Sherow and the present

appeal. In each, the petitioning defendant failed to present evidence that he "would have

been guilty of a misdemeanor" (§ 1170.18, subd. (a)) — namely, that the value of the

stolen property did not exceed $950.17 (Sherow, supra, 239 Cal.App.4th at p. 877.)



contain admissible evidence; the report lacks authentication, and its statements of value
of the stolen property contain multiple levels of hearsay.

17      In Sherow, the defendant was convicted of felony second degree burglary (§ 459)
from offenses in 2007, and he petitioned in 2014 to be resentenced according to
section 459.5, subdivision (a), which was added by Proposition 47. (Sherow, supra, 239
Cal.App.4th at p. 877.) Here, Johnson was convicted of felony possession of stolen
property (§ 496, former subd. (a); see fn. 5), and he petitioned to be resentenced
according to section 496, subdivision (a), which was amended as part of Proposition 47.
In both cases, to establish that the petitioning defendant "would have been guilty of a
misdemeanor" for purposes of section 1170.18, subdivision (a), the applicable substantive
statute required proof that the value of the stolen property was less than $950. (§§ 459.5,
subd. (a), 496, subd. (a).)

                                              21
       In Sherow, after holding that the petitioning defendant has the initial burden of

establishing eligibility for resentencing under Proposition 47, we commented that a

"proper petition" could have "contain[ed] at least [the petitioning defendant]'s testimony

about the nature of the items taken." (Sherow, supra, 239 Cal.App.4th at p. 880.) From

this, Johnson attempts to distinguish Sherow on the basis that, because the petitioning

defendant in Sherow was convicted after trial (ibid.), he had a reporter's transcript that

could have been presented to the trial court. In contrast, Johnson's argument continues,

because Johnson pleaded guilty here, he has no trial transcript to present.

       Johnson reads Sherow too narrowly. There is nothing in Sherow to suggest that

the petitioning defendant's "testimony about the nature of the items taken" (Sherow,

supra, 239 Cal.App.4th at p. 880) must come from a trial transcript. To the contrary, the

trial record in Sherow, which included transcripts, did not contain any evidence of the

value of the stolen property. (Ibid.) Moreover, the express language of the statute allows

for the filing of a petition for resentencing of a conviction "whether by trial or plea, of a

felony" (§ 1170.18, subd. (a), italics added) — without any distinction between the

showing required for a conviction following a trial or a plea.

       Our comment in Sherow regarding the petitioning defendant's "testimony about

the nature of the items taken" suggests, for example, that a declaration from the person

who "knows what kind of items he took" would be adequate. (Sherow, supra, 239

Cal.App.4th at p. 880.) Moreover, as indicated in Perkins, there is no limitation to the

sources of evidence that can be presented as part of the petitioning defendant's initial

burden under section 1170.18, subdivision (a): As part of the petition, the petitioning

                                              22
defendant "should describe the stolen property and attach some evidence, whether a

declaration, court documents, record citations, or other probative evidence showing he is

eligible for relief." (Perkins, supra, 244 Cal.App.4th at p. 140.)

       For these reasons, we reject Johnson's suggestion that Sherow — and, by

implication, Rivas-Colon, Perkins and Bush — were wrongly decided, and we will apply

them here. Because Johnson did not present any evidence as to the value of the stolen

property (see fn. 16, ante), Johnson did not meet his initial burden in the trial court and,

accordingly, his burden on appeal of establishing trial court error.

D.     Affirmance Without Prejudice

       In Perkins, supra, 244 Cal. App. 4th 129, our colleagues in Division Two affirmed

the trial court's order denying the defendant's section 1170.18, subdivision (a) petition on

the basis that the defendant did not meet his burden of providing evidence of his

eligibility for Proposition 47 relief — in particular, evidence that the value of the

property at issue did not exceed $950 — on his felony conviction for receiving stolen

property under section 496, former subdivision (a). (Perkins, at pp. 134-135, 137.) Like

Sherow, however, the affirmance was without prejudice to the petitioning defendant

filing a new petition that offered evidence of his eligibility. (Perkins, at p. 142; see

Sherow, supra, 239 Cal.App.4th at p. 881.) The Perkins court reasoned that

Proposition 47 is silent as to the burdens associated with petitioning for relief, and neither

at the time the petitioning defendant filed his petition nor at the time the trial court ruled

on the petition had any appellate court provided guidance to the trial courts or the

litigants as to the burden of establishing eligibility. (Perkins, at p. 142.)

                                              23
       As these two authorities advise, a proper petition from Johnson "could certainly

contain at least [his] testimony about the nature of the [stolen property]" (Sherow, supra,

239 Cal.App.4th at p. 880) and "should describe the stolen property and attach some

evidence, whether a declaration, court documents, record citations, or other probative

evidence showing he is eligible for relief " (Perkins, supra, 244 Cal.App.4th at p. 140).

       We agree with the reasoning in Perkins and the results reached in Sherow and

Perkins. Accordingly, our affirmance of the order denying Johnson's section 1170.18,

subdivision (a) petition is without prejudice to the superior court's consideration of a

subsequent petition that contains evidence — not limited to the record of conviction — of

Johnson's eligibility for relief under Proposition 47.18




18     We express no opinion as to what specific evidence Johnson might rely on, how
the People might respond, or whether such a petition might be successful.
                                             24
                                      DISPOSITION

       We affirm the June 3, 2015 order denying Johnson's petition to recall the sentence

on his felony conviction for receiving stolen property and to resentence him under

Proposition 47. This affirmance is without prejudice to the superior court's consideration

of a subsequent petition by Johnson that offers evidence of his eligibility for the

requested relief.



                                                                                      IRION, J.

WE CONCUR:



        McDONALD, Acting P. J.



                       AARON, J.




                                             25